DETAILED ACTION
Claims 1-5 were rejected in the Office Action mailed 6/11/2020.
Applicants filed a response and amended claims 1-5 on 11/3/2020.
Claims 1-5 are pending.
Claims 1-5 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 3 November 2020 is acknowledged.
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 November 2020.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
Claim 4, line 2: it is suggested to amend “applying” to “the applying”
Claim 5, line 2: it is suggested to amend “laminating” to “the laminating”
Claim 5, lines 4 and 7: it is suggested to amend “applying” to “the applying”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0299899 A1 (hereinafter “Koshiro”).

Regarding claim 1, Koshiro teaches a method of producing a substrate for epitaxial growth having a copper layer and a nonmagnetic metal plate laminated together, i.e., creating a bonding surface between the copper layer and nonmagnetic metal plate which would also have opposing sides of a nonmagnetic metal plate and a copper layer (Koshiro, [0031]). Koshiro also teaches that the nonmagnetic metal plate and the copper layer can be laminated using surface activation bonding, i.e., creating a bonding surface between the copper layer and nonmagnetic metal plate (Koshiro, [0035]) and then after bonding of the metal plate and copper layer, a treatment to reduce the surface roughness of the copper layer may be applied by polishing the outer surface of the copper layer and includes rolling under pressure, buffing, electropolishing, etc. (Koshiro, [0036] and [0040]). Moreover, Koshiro also teaches a heat treatment step in which the biaxial crystal orientation is improved (Koshiro, [0031]). The method of Koshiro corresponds to the method of claim 1 of the present invention.
However, Koshiro does not explicitly disclose that the ratios of a (200) plane of the copper layer before and after lamination are I0Cu<20% and I0CLAD<20%; the ratios of the (220) plane of the copper layer before and after lamination are I2Cu=70-90% and I2CLAD=70-90%; and I0CLAD- I0Cu<13%. 
With respect to the difference, Koshiro further teaches Example 1, which has the following method, a copper foil that had been cold-rolled at a high reduction was subjected to sputter etching treatment under an argon gas atmosphere of 0.05 Pa-1 Pa by a surface activation bonding method and then cold-bonded at a reduction of 0.1-1% to SUS316L to produce a 
Therefore, given that the materials and method Koshiro is substantially identical to the materials and method of the present invention, as set forth above, it is clear that the substrate for epitaxial growth of Koshiro would inherently have the ratios of a (200) plane of the copper layer before and after lamination are I0Cu<20% and I0CLAD<20%; the ratios of the (220) plane of the copper layer before and after lamination are I2Cu=70-90% and I2CLAD=70-90%; and I0CLAD- I0Cu<13% and presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 2, Koshiro teaches all elements of claim 1 as stated above. However, Koshiro does not explicitly teach an area occupied by crystal grains having crystal orientations other than the (200) plane present within 3µm from the surface is less than 1.5%. With respect to the difference, given that the materials and method of Koshiro is substantially identical to the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiro in view of WO 2016/068046 (hereinafter “Kurokawa”).

Regarding claim 3, Koshiro teaches that the copper foil has a thickness of 18µm and the metal plate has a thickness of 100µm prior to lamination (Koshiro, Example 1, [0040]). Koshiro further teaches that the surface of the copper layer was polished after the copper layer and the metal plate underwent surface activation bonding (Koshiro, [0040]). However Koshiro does not explicitly disclose that a depth of cut in the thickness direction by the mechanical polishing is 2-5µm. 
With respect to the difference, Kurokawa teaches that the rolling reduction of the laminated body after treatment is less than 5% (Kurokawa, [0056]). Kurokawa teaches that it desirable to maintain the epitaxial growth throughout the process (Kurokawa, [0056]). 

In light of the motivation for using the method of Kurokawa, it therefore would have been obvious to one of ordinary skill in the art maintain the overall thickness of the epitaxial growth as taught in Kurokawa, to the Example 1 of Koshiro, and thereby arrive at the claimed invention.

Regarding claim 4, all elements of claim 3 are taught above and Koshiro further teaches that the copper layer can undergo a treatment to reduce the surface roughness including by buffing (Koshiro, [0036]). Given that Koshiro discloses buffing as a means to reduce surface roughness, and overlaps the presently claimed method for epitaxial growth including applying buffing as the means for mechanical polishing, it therefore would be obvious to one of ordinary skill in the art, to use buffing to remove surface roughness, which is both disclosed by Koshiro and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Regarding claim 5, all elements of claim 1 are taught above however Koshiro does not explicitly disclose the step of laminating by surface-activated bonding is carried out by bonding the metal base material and the copper layer using a rolling roll, and the step of applying mechanical polishing is carried out by applying polishing by roll-buffing in the same direction as the rolling direction and subsequently applying light-rolling at a rolling reduction ratio of 0 to 1% using a mirror surface roll wherein, at the copper layer after applying mechanical polishing, a surface roughness along the same direction as the rolling direction per unit length of 60 µm when 
With regard to the difference, Kurokawa teaches that the nonmagnetic metal plate and the metal layer are bonded with a rolling roll in a vacuum (Kurokawa, [0053]). Kurokawa also teaches that the metal layer is preferably made of copper or a copper alloy because it is easy to work with and has good lattice matching with the intermediate layer (Kurokawa, [0031]). Moreover, Kurokawa teaches that it is preferable to use buffing and light rolling with a mirror surface roll together (Kurokawa, [0057]) with a reduction rate of 0-1% by a mirror surface roll (Kurokawa, [0058]). Kurokawa teaches that the surface roughness, in the longitudinal direction, is Ra1<5nm (Kurokawa, [0062]) and the surface roughness, along the direction perpendicular to the rolling direction, is Ra2<21nm (Kurokawa, [0063]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As Kurokawa expressly teaches, that using buffing and light rolling with a mirror surface roll together are advantageous for superconducting properties and reducing surface roughness (Kurokawa, [0057]).
Koshiro in view of Kurokawa are analogous art because both are drawn to methods to have a high biaxial crystal orientation and surface smoothness (Koshiro, [0013]; Kurokawa, [0006]).
In light of the motivation for using the method of Kurokawa, it therefore would have been obvious to one of ordinary skill in the art to use the buffing and polishing of Kurokawa with .


Response to Arguments
Based on the amendments that Applicant made with respect to the Specification, the previous objections have been withdrawn.

The amendments to claims 1 and 2 with respect to the structural connections, resolves the gap in connection. Therefore, the previous 35 U.S.C. 112(b) rejection is withdrawn. 

Applicant primarily argues:
“Applicants therefore assert that even though Koshiro uses similar materials, Koshiro fails to consider the importance of the claimed relationship of the (200) and (220) plane ratios, and the effect of such ratios on the resulting substrate.”
Remarks, pg. 9
Examiner respectfully traverses as follows:
While Koshiro does not explicitly disclose the importance of the claimed relationship of the (200) and (220) plane ratios, and the effect of such ratios on the resulting substrate, it is noted, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).” See MPEP 2145 II. Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant next argues:
“There is no mention of ratios in Koshiro to motivate a person of ordinary skill in the art to use the specifically claimed ratios and, instead, the idea that the substrate of Koshiro would inherently have the same ratios is based on impermissible hindsight in view of the subject application.”
Remarks, pg. 9
Examiner respectfully traverses as follows:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
No impermissible hindsight is used in the Office Action.  Specifically, the examiner provides reasonable rationale how the claimed ratio is met, namely the materials and method of Koshiro is substantially identical to the materials and method of the present invention as taught above. 
Applicant also argues:
“Applicants determined that the ratios recited in claim 1 and the phenomenon mentioned above achieved optimal results for producing the substrate after extensive experimentation. The ratios recited in claim 1 were therefore not arbitrarily chosen, and are not inherent to a general combination of materials, as suggested by the Examiner.”
Remarks, pg. 9
Examiner respectfully traverses as follows:


Further, even if Applicant pointed to the data disclosed in the Specification, the data to establish optimal results would not be persuasive as set forth below.
The data is not commensurate in scope with the scope of the present claims.
For example, the data only shows using a specific type of a metal base material with a specific thickness, a specific type of copper layer with specific thickness, a specific type of mechanical polishing, and the substrate using specific amounts of I2Cu, I2CLAD, I0Cu, and I0CLAD while the present claims broadly encompass using any type of metal base material with any thickness, any type of copper layer with any thickness, any type of mechanical polishing and I0Cu < 20%, I2Cu = 70 to 90%, and I0CLAD < 20%, I2CLAD = 70 to 90%, and I0CLAD – I0Cu <13%.
Additionally, the data does not show using the upper and the lower claimed limits of the amounts of I2Cu, I2CLAD, I0Cu, and I0CLAD. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of I2Cu, I2CLAD, I0Cu, and I0CLAD.

Applicant further argues:
“Applicants therefore assert that the method of producing a substrate of Koshiro is different from the method of claim 1.”  “the claimed plane ratio relationship inhibits formation of the irregular part of the copper layer, resulting in improved overall Cu and IOCLAD, respectively and ratios of a (220) plane of the copper layer before laminated and of the copper layer after laminated are I2Cu and I2CLAD, respectively. I0Cu < 20%. I2Cu = 70 to 90% and I0CLAD < 20%. I2CLAD = 70 to 90% and I0CLAD – I0Cu <13%, as recited in independent claim 1.” 

Remarks, pg. 9-10
Examiner respectfully traverses as follows:
While Koshiro does not explicitly disclose “when ratios of a (200) plane of the copper layer before laminated and of the copper layer after laminated when measured by XRD are I0Cu and I0CLAD, respectively and ratios of a (220) plane of the copper layer before laminated and of the copper layer after laminated are I2Cu and I2CLAD, respectively, I0Cu < 20%, I2Cu = 70 to 90%, and I0CLAD < 20%, I2CLAD = 70 to 90%, and I0CLAD – I0Cu <13%”. 
Applicant has not pointed to which specific steps/methods of Koshiro that are different from the present claim. Therefore, the Examiner’s position remains, with respect to the difference, Koshiro further teaches Example 1, which has the following method, a copper foil that had been cold-rolled at a high reduction was subjected to sputter etching treatment under an argon gas atmosphere of 0.05 Pa-1 Pa by a surface activation bonding method and then cold-bonded at a reduction of 0.1-1% to SUS316L to produce a laminated material (Koshiro, [0040]; Specification [0052]) Moreover, Koshiro teaches the copper layer surface was polished to have a surface roughness Ra of 20nm or less, by means of rolling under pressure, buffing, electropolishing, electropolishing using electrolytic abrasive grains and the like (Koshiro, [0036] and [0040]; Specification, [0054]). Koshiro also teaches that the laminated material is subjected 
Therefore, given that the materials and method Koshiro is substantially identical to the materials and method of the present invention, as set forth above, it is clear that the substrate for epitaxial growth of Koshiro would inherently have the ratios of a (200) plane of the copper layer before and after lamination are I0Cu<20% and I0CLAD<20%; the ratios of the (220) plane of the copper layer before and after lamination are I2Cu=70-90% and I2CLAD=70-90%; and I0CLAD- I0Cu<13% and presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732